Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00217-CV

                          IN THE INTEREST OF H.V.S., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00393
                       Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED September 23, 2020.


                                               _____________________________
                                               Beth Watkins, Justice